Title: From Abigail Smith Adams to William Smith Shaw, 1 October 1808
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear Sir
Quincy october 1st 1808

Shall we ever have the pleasure of a visit from you at Quincy. I can Scarcly credit that you Should be so intirely weaned from a place, and Friends whom you once loved and esteemed. I know your avocations are numerous—your time fully occupied, but you may have leisure to visit the Atheneum, when your Friends here are to be no more seen. your uncle and Aunt Cranch have both been very sick. your Aunt more so than I ever knew her; Save once She is still very low. your good Sister is with her, administring to her comfort. A dear amiable Girl she is. you do not know her worth
I expect your mother next week—
I inclose you a Letter which came under cover to your uncle—I think it is time to remind our Tennant that he must pay up his Rent in october. He will cry out the Embargo—but milk has not borne a less price than formerly, and he was very neglegent before the embargo commenced—it is no favour to a man to let him run behind hand. I am not for being hard with him and we have waited upon him patiently—it would be well for you to inquire into his circumstances, and whether he was a punctual man where he formerly lived—if he cannot pay his Rent, he had better quit the Farm at the expiration of his year. can you procure for me corrinna in Itally? affectionatly Your Aunt

Abigail Adams